Citation Nr: 0916730	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a chronic back strain with degenerative joint 
disease (DJD) of the lumbar spine and associated 
sacroiliitis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a right shoulder rotator cuff 
tear.  

3.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) with 
major depression.  

4.  Entitlement to a disability rating in excess of 10 
percent for chronic blepharitis.  

5.  Entitlement to an effective date prior to May 7, 2004 for 
the Veteran's service-connected irritable bowel syndrome 
(IBS).  

6.  Entitlement to an effective date prior to May 7, 2004 for 
the Veteran's service-connected bilateral tinnitus.  

(The claim for payment or reimbursement of medical expenses 
incurred for services rendered from October 3, 2005 to 
October 5, 2005 at the Providence Portland Medical Center 
will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Portland, Oregon.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Portland, Oregon in March 2009.  A written transcript of this 
hearing has been prepared and incorporated into the evidence 
of record.  

During the pendency of this claim, the Veteran has raised 
claims of entitlement to an increased disability rating for 
irritated bowel syndrome (IBS), to include a claim of clear 
and unmistakable error (CUE) regarding the assignment of a 10 
percent disability rating for this disorder.  These claims 
have not yet been adjudicated and are REFERRED to the RO for 
action.

The issue of entitlement to an increased disability rating 
for a chronic back strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of the Veteran's right shoulder rotator 
cuff tear includes painful motion, limiting his ability to 
raise his arm above shoulder level.  

2.  VA received notification from the Veteran on March 11, 
2009, indicating that he wanted to withdraw his appeal 
seeking an initial disability rating in excess of 50 percent 
for PTSD.  The Board received such request prior to the 
promulgation of a decision.

3.  VA received notification from the Veteran on March 11, 
2009, indicating that he wanted to withdraw his appeal 
seeking a disability rating in excess of 10 percent for 
chronic blepharitis.  The Board received such request prior 
to the promulgation of a decision.

4.  In a June 1979 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
stomach condition.  

5.  The Veteran has not asserted that the June 1979 decision 
that denied his claim of entitlement to service connection 
for a stomach condition was based on clear and unmistakable 
error.  

6.  The Veteran's application for entitlement to service 
connection for irritable bowel syndrome was received by VA on 
May 7, 2004.  

7.  The Veteran's application for entitlement to service 
connection for tinnitus was received by VA on May 7, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent for service-connected right shoulder rotator cuff 
tear have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200-03 
(2008).  

2.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an initial disability rating in excess of 40 percent for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to a 
disability rating in excess of 10 percent for chronic 
blepharitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  An effective date earlier than May 7, 2004 for service 
connection for irritable bowel syndrome is not warranted.  38 
U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.151(a), 3.400 (2008).  

5.  An effective date earlier than May 7, 2004 for service 
connection for tinnitus is not warranted.  38 U.S.C.A. §§ 
510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in August 2004, prior to the initial RO decision 
regarding the Veteran's claim of entitlement to an increased 
rating for his lower back disability.  The letter informed 
him of what evidence was required to substantiate the claim 
and of the need to show a worsening of his disability to 
warrant an increased disability rating.    

Regarding the Veteran's claim of entitlement to an increased 
initial disability rating for his right shoulder disorder, 
this claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

Finally, VA sent notice to the Veteran in November 2006, 
informing the Veteran of what was required to support his 
claims for earlier effective dates.  The letter notified the 
Veteran of what evidence was used by VA in determining the 
proper effective date and provided the Veteran with examples 
of the types of evidence he could submit in support of his 
claim.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2004, January 2005, and June 2006, 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Disability Rating for a Right Shoulder Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The diagnostic code that 
focuses on limitation of motion of the shoulder is Diagnostic 
Code 5201.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 


Facts and Analysis

The Veteran was granted service connection for a right 
rotator cuff tear in a March 2005 rating decision.  A 
disability rating of 10 percent was assigned under Diagnostic 
Code 5203, effective May 7, 2004.  The Veteran has disagreed 
with this decision, contending that he is entitled to a 
higher disability rating for this claim.  Upon review of the 
evidence and consideration of Diagnostic Code 5201, the Board 
finds that the Veteran is entitled to a higher disability 
rating of 20 percent.  

The Veteran was afforded VA examination of the right shoulder 
in December 2004.  The Veteran reported that he was unable to 
lift weights over his head due to shoulder pain.  Also, the 
Veteran reported having flare-ups of shoulder pain once every 
six to eight weeks.  Upon examination, the Veteran's right 
shoulder was found to have normal topographic anatomy without 
evidence of deformity.  

Range of motion measurements were taken of the Veteran's 
right shoulder at this time.  The Veteran was noted to have 
forward flexion to 110 degrees before pain began.  The 
examiner noted that the Veteran was able to proceed through 
the pain to 143 degrees.  Shoulder abduction was measured 
from 0 degrees to 103 degrees before the onset of pain, with 
a maximum abduction of 124 degrees with pain.  It is unclear 
from the examination report what the Veteran's internal and 
external rotations were.  The examiner first noted that 
internal rotation was to 90 degrees without difficulty, but 
the examiner subsequently noted that internal rotation was to 
55 degrees before the onset of pain.  There was no mention of 
external rotation.  The examiner diagnosed the Veteran with 
chronic musculoskeletal strain of the right supraspinatus 
muscle, trapezius muscle and rhomboid muscles.  

The Veteran was afforded additional VA examination of the 
right shoulder in June 2006.  The Veteran reported having 
intermittent right shoulder pain with flare-ups one to three 
days each month.  He also reported having difficulty reaching 
or working over shoulder height and pain with abducting his 
arm in his sleep.  

Upon examination, the Veteran's right shoulder was found to 
have forward flexion to 120 degrees.  Abduction was measured 
to 140 degrees before the onset of pain.  The Veteran was 
able to externally rotate his right shoulder to 90 degrees 
and internally rotate his right shoulder to 70 degrees.  
Impingement test was negative and there was no atrophy or 
palpable tenderness.  

X-rays of the right shoulder revealed minor degenerative 
changes in the acromioclavicular (AC) joint upon internal and 
external rotation views.  The shoulder was noted to be 
otherwise normal with no fracture or abnormal calcifications.  
The bony architecture was noted to be preserved.  The 
examiner diagnosed the Veteran with right rotator cuff 
disease.  The examiner noted that the Veteran was primarily 
limited due to pain, and to a lesser extent due to stiffness.  
The examiner did not provide an estimate on additional 
limitation of motion due to flare-ups, noting that this would 
be mere speculation.  The examiner concluded that the Veteran 
would be limited occupationally in that he could not lift 
more than 15 pounds and that he should not be expected to 
lift his right arm above shoulder height.  

Finally, the Board has considered the Veteran's March 2009 
hearing testimony, along with the medical evidence of record 
since the last VA examination.  According to the Veteran's 
testimony, he is able to reach his arm above his head only if 
he performs the motion through serious pain.  The Veteran 
demonstrated that he was able to lift his arm halfway between 
his side and his shoulder without pain.  

VA outpatient treatment notes since the previous examination 
support the Veteran's complaints of pain.  A September 2007 
orthopedic surgery consult note indicates that the Veteran 
received an injection of the shoulder in an attempt to 
relieve his pain.  The Veteran was noted to have forward 
flexion of the right shoulder to 110 degrees, abduction to 
110 degrees, interior rotation to 70 degrees and external 
rotation to 100 degrees.  A May 2008 VA treatment note 
indicates that the Veteran had continued right shoulder pain 
that limited his range of motion, and that injections were no 
longer helping this pain.  Finally, a January 2009 treatment 
note indicates that the Veteran experienced pain mostly when 
exceeding 90 degrees of abduction or forward flexion.  

The evidence outlined above suggests that the Veteran has 
limitation of motion in the arm due to pain.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss due to pain was a consideration, as well as 
weakness, which was an important consideration in limitation 
of motion.  38 C.F.R. § 4.40 (2008).  38 C.F.R. § 4.45 
(2008).  

Based on the above, when considering the evidence of limited 
motion due to pain, the Board concludes that while the 
Veteran would not be entitled to a higher disability rating 
under Diagnostic Code 5203, which is the code under which the 
Veteran is currently rated, he would be entitled to a higher 
disability rating under Diagnostic Codes 5003 and 5201.  
Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Under this code, the next-higher 
rating of 20 percent is warranted when there is evidence of 
nonunion of the clavicle or scapula with loose movement for 
the major or minor shoulder.  38 C.F.R. § 4.71a.  Since there 
is no evidence of loose movement of the clavicle or scapula, 
the Veteran would not be entitled to a 20 percent disability 
rating under this code.  

The Veteran is, however, entitled to a disability rating of 
20 percent under Diagnostic Codes 5003 and 5201, which 
provide compensation for arthritis and limitation of motion.  
X-rays taken of the Veteran's right shoulder in June 2006 
revealed minor degenerative changes of the AC joint.  
Diagnostic Code 5003 is for application when there is 
evidence of degenerative arthritis established by X-ray 
imagery.  The language of Diagnostic Code 5003 instructs the 
rater to rate the Veteran's joint based on limitation of 
motion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 is used for rating limitation of motion 
of the shoulder and arm.  A 20 percent rating is warranted 
under Diagnostic Code 5201 when there is limitation of motion 
of the arm at shoulder level.  According to the Veteran's 
December 2004 VA examination, the Veteran was able to forward 
flex his right arm to 110 degrees before experiencing pain.  
Abduction of the right shoulder was limited to 103 degrees.  
The Veteran was again afforded VA examination of the right 
shoulder in June 2006.  Forward flexion of the right shoulder 
was measured to 120 degrees and abduction was measured to 140 
degrees and the examiner concluded that the Veteran should 
not be expected to lift his right arm above his shoulder due 
to pain.  Likewise, VA treatment records from as recently as 
January 2009 note that the Veteran experienced pain when he 
exceeded 90 degrees of abduction and flexion, which would 
suggest that the Veteran was capable of moving his arm only 
to shoulder level before he has impairment due to pain.  
Finally, the Veteran testified that when he does raise his 
arm above his head, he experiences significant pain.  Based 
on this evidence and consideration of the DeLuca criteria, 
the Board concludes that the Veteran is entitled to a 
disability rating of 20 percent for his service-connected 
right shoulder disability.  

The evidence does not establish that the Veteran is entitled 
to the next-higher disability rating of 30 percent under 
Diagnostic Code 5201, however.  A 30 percent rating is 
warranted with limitation of motion of the arm midway between 
the side and shoulder level.  The June 2006 VA examination 
establishes that the Veteran was capable of lifting his arm 
to shoulder height before he experienced pain.  Likewise, the 
January 2009 treatment note suggested that the Veteran was 
capable of moving his arm to 90 degrees before pain became a 
limiting factor.  As such, even with the considerations of 
DeLuca in mind, the Veteran would not be entitled to a 
disability rating in excess of 20 percent under Diagnostic 
Code 5201.  

The Board recognizes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, the Veteran is not entitled to separate 
disability ratings under Diagnostic Codes 5201 and 5203.  The 
March 2005 rating decision indicates that the Veteran was 
assigned a 10 percent disability rating under Diagnostic Code 
5203 because of functional impairment due to pain and 
limitation of motion.  The Board has used these same factors 
to assign a 20 percent disability rating under Diagnostic 
Code 5201.  Therefore, the Veteran is entitled to a 20 
percent disability evaluation under Diagnostic Code 5201 in 
lieu of his 10 percent evaluation under Diagnostic Code 5203.  
To assign separate ratings in this case would amount to 
pyramiding.  See 38 C.F.R. § 4.14 (noting that the evaluation 
of the same disability, or the same manifestations of a 
disability, under different diagnostic codes, is to be 
avoided).  

The Board has also considered whether any other relevant 
diagnostic codes would allow for a more favorable rating in 
this claim.  However, Diagnostic Code 5200 deals with 
ankylosis of the scapulohumeral articulation and Diagnostic 
Code 5202 deals with impairment of the humerus.  There is no 
evidence of ankylosis or impairment of the humerus in this 
case, and as such, these codes are not applicable.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, the Veteran's symptoms of 
limited motion due to pain have remained more or less 
constant since the original grant of service connection.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to a 
disability rating of 20 percent for his service-connected 
right shoulder disability.  See 38 U.S.C. § 5107(b).

Withdrawn Claims

Increased Disability Rating for PTSD

The Veteran perfected an appeal from an August 2005 rating 
decision that, in pertinent part, granted service connection 
for PTSD and assigned a disability rating of 50 percent.  
During the Veteran's hearing testimony of March 2009, the 
Veteran's representative indicated the Veteran's intent to 
withdraw this claim.  As recorded in the transcript, the 
Veteran subsequently confirmed his intent to withdraw this 
claim.  An appeal may be withdrawn at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  Once the Veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2007).

Increased Disability Rating for Blepharitis

The Veteran perfected an appeal from March 2005 rating 
decision that, in pertinent part, denied the Veteran's claim 
for a disability rating in excess of 10 percent for chronic 
blepharitis.  During the Veteran's hearing testimony of March 
2009, the Veteran's representative indicated the Veteran's 
intent to withdraw this claim.  As recorded in the 
transcript, the Veteran subsequently confirmed his intent to 
withdraw this claim.  An appeal may be withdrawn at any time 
before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2006).  Once the Veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  


Entitlement to an Earlier Effective Date for Irritable Bowel 
Syndrome

The Veteran argues that an earlier effective date is 
warranted for his irritable bowel syndrome (IBS) because he 
had symptoms of a digestive disorder during service.  As 
such, he asserts that the effective date should relate back 
to his initial application for a stomach condition, which he 
filed in July 1978.  

In this case, the basic facts are not in dispute.  In an 
unappealed June 1979 rating decision, the RO denied service 
connection for a stomach condition on the basis that the 
Veteran had no current disability.  Subsequently, on May 7, 
2004, the Veteran filed an application for service connection 
for IBS.  

In his June 2006 claim for an earlier effective date, the 
Veteran argued that the claim for a stomach condition that 
was denied in 1979 was really the same as his current claim 
for IBS.  Specifically, the Veteran contends that his IBS was 
misdiagnosed as an ulcer, and he did not learn for many more 
years that it was in fact IBS.  

According to the March 2005 rating decision, service 
connection was granted for IBS because the Veteran had 
symptoms of gastric distress in-service and a December 2004 
VA examiner opined that it was at least as likely as not that 
the Veteran's current IBS was caused by, or aggravated by, 
the Veteran's military service.  The Veteran's claim was 
denied in 1979 because there was no evidence of a current 
disability at the time of evaluation in 1979.  

As noted above, the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The June 1979 decision was 
unappealed and the claim to reopen was not filed until May 7, 
2004.  As such the effective date of May 7, 2004 was 
appropriate.  The Board notes that the Veteran has not 
claimed the June 1979 decision was clearly and unmistakably 
erroneous.  

Finally, the Board has also reviewed the evidence of record 
for any communication from the Veteran or his representative 
that may qualify as an informal claim for service connection 
for IBS.  However, there are no communications of record 
until May 2004 indicating that the Veteran was seeking 
service connection for IBS.  As such, the effective date 
cannot be earlier based on an informal claim.  38 C.F.R. 
§ 3.155(a).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an earlier effective date for IBS must be denied.  


Entitlement to an Earlier Effective Date for Tinnitus

As previously noted, the effective date of an evaluation and 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In the present case, the Veteran separated from active 
service in February 1978.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for tinnitus within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible.  

The Veteran filed a claim of service connection for tinnitus 
in May 2004.  There is no indication from a review of the 
record that the Veteran was diagnosed with tinnitus prior to 
this time.  Regardless, the effective date of the claim is 
the date VA received the claim, or, the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Since the Veteran did not file a claim of service 
connection for tinnitus until May 7, 2004, the effective date 
cannot be earlier than May 7, 2004.  The Board has reviewed 
the record, and there is nothing that can be construed as an 
informal claim prior to May 7, 2004 either.  

The Veteran asserted in his June 2006 claim for an earlier 
effective date that at the time of his original application 
for benefits in July 1978 that VA had his service treatment 
records, and as such, should have asserted a claim of 
tinnitus for the Veteran because it was reasonable to believe 
he had tinnitus.  However, this argument fails for several 
reasons.  First, there is no evidence of tinnitus in the 
Veteran's service treatment records.  During the Veteran's 
separation examination, there was no mention of tinnitus or a 
ringing of the ears.  While the records did mention a right 
ear injury in-service, there is no evidence to suggest that 
the Veteran had developed the underlying disorder of tinnitus 
as a result of this injury.  

Moreover, an informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
sought must be identified.  38 C.F.R. § 3.155.  The mere 
presence of medical evidence does not constitute a claim; 
rather, the Veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).  The Veteran's July 1978 claim is silent as to 
tinnitus or any disorder of the right ear.  As such, there 
was no formal or informal claim for tinnitus at this time.  

In sum, the presently assigned effective date of May 7, 2004 
is appropriate and there is no basis for an award of service 
connection for tinnitus prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

ORDER

Entitlement to an initial disability rating of 20 percent for 
a right shoulder rotator cuff tear is granted.  

The claim for an increased disability rating for PTSD is 
dismissed.  

The claim for an increased disability rating for chronic 
blepharitis is dismissed.  

Entitlement to an effective date prior to May 7, 2004 for 
service-connected irritable bowel syndrome is denied.  

Entitlement to an effective date prior to May 7, 2004 for 
service-connected tinnitus is denied.  


REMAND

Increased Disability Rating for a Lower Back Disability

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for a chronic back strain with 
degenerative joint disease (DJD) of the lumbar spine and 
associated sacroiliitis.  However, the evidence of record 
suggests that the Veteran's disability may have worsened 
since the Veteran's last VA examination, which took place in 
June 2006  As such, additional development is necessary 
before appellate review may proceed.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering that the evidence suggests that the Veteran's 
symptomatology may be worse, along with the fact that the 
Veteran's last VA examination was in June 2006, the Veteran 
must be provided with the opportunity to report for a current 
VA examination of the spine.  

In a November 2008 VA treatment note, the Veteran reported 
that he was experiencing increased lower back pain, 
accompanied by left leg radiculopathy to the dorsum of his 
left foot.  The Veteran also reported during his March 2009 
Board hearing testimony that he experienced pain and numbness 
into his lower extremities, as well as flare-ups with 
worsening of his symptoms.  Under Note (1) to the General 
Rating Formula for Diseases and Injuries of the Spine, any 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  The last VA 
examination of record from June 2006 notes that the Veteran 
denied radiculopathy into his lower extremities.  As such, 
the evidence suggests that the current rating may be 
inappropriate, and additional VA examination is required.  

Additionally, the Veteran argued in his April 2007 appeal to 
the Board that he felt his previous back evaluation was 
inadequate.  Specifically, the Veteran argued that the 
examiner pushed him past the levels where he was no longer 
able to move due to pain, causing him extensive pain and 
discomfort.  Therefore, a new examination is necessary before 
appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected spinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's spinal 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

a) The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

(b) The neurological examination should 
identify all neurological manifestations 
and symptomatology of the Veteran's 
extremities and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability(s) as a 
manifestation of her service-connected 
lumbar spine disability.  

A complete rationale for all opinions 
offered must be provided by the examiner.  
If the examiner concludes that an opinion 
cannot be offered without resorting to 
speculation, the examiner must indicate 
why speculation would be required.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


